Exhibit 10.5

Summary of Amendment to Halloran Option Agreement

On March 29, 2006, in recognition of his valued service to The Pantry, Inc. (the
“Company”) as a member of the Company’s board of directors and in recognition of
an unintentional administrative delay in his 2005 stock option grant, the
compensation committee of the Company’s board of directors amended the terms of
the April 26, 2005 nonqualified stock option agreement entered into with Mr.
Todd W. Halloran.

Under the terms of the option agreement, shares of the Company common stock
subject to the option agreement vest over three years, with one-third ( 1/3) of
such shares vesting each year on the anniversary of April 26, 2005 (the “Vesting
Commencement Date”), beginning on the first anniversary of said Vesting
Commencement Date. As a result of the amendment, the Vesting Commencement Date
has been changed from April 26, 2005 to March 29, 2005 to make Mr. Halloran’s
option grant consistent with grants of stock options to other directors for
2005. Accordingly, shares of Company common stock subject to the amended option
agreement will still vest over three years, but with one-third ( 1/3) of such
shares vesting on each of March 29, 2006, March 29, 2007, and March 29, 2008.
All other terms of the original option agreement with Mr. Halloran remain
unchanged.